Citation Nr: 1401739	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asthma, or bronchitis.

2.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1985 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in January 2009, he failed to report for this hearing when it was scheduled in September 2012.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  (The Board notes parenthetically that, although a copy of the Veteran's Travel Board hearing notice letter currently is not included in his paper claims file, a copy was included in his "Virtual VA" paperless claim file.)

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

When this case was previously before the Board in April 2013, it was remanded for additional evidentiary development; it has since been returned for further appellate action.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed an informal TDIU claim in August 2007 and specifically contended that both his service-connected and non-service-connected disabilities rendered him unemployable.  Therefore, the Board notes again that it does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Lung disability, to include COPD, asthma, or bronchitis was not shown in service; chronic problems with the Veteran's respiratory system were not shown until many years after service; and the Veteran's current lung disabilities are not related to a disease or injury of service origin.

2.  Currently diagnosed rheumatoid arthritis cannot be satisfactorily disassociated from his credible report of rheumatic symptoms in service.


CONCLUSIONS OF LAW

1.  Lung disability, to include COPD, asthma, or bronchitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(2013).

2.  Rheumatoid arthritis was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claims, by letter mailed in February 2009.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of this claim.  In this regard, the Board notes that service treatment records (STRs) and pertinent post-service medical evidence were obtained.  In addition, pursuant to the Board's remand directive, the Veteran was also afforded VA examinations.  The Board has reviewed the examination reports and has determined that they are in compliance with the Board's directive.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The lung disabilities are not "chronic diseases" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is a listed chronic condition which is subject to presumptive service connection if manifested to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as a grant of benefits is possible on a direct basis, discussion and application of this presumption are not necessary.

Notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim - Lung Disability 

The Veteran contends that he incurred a lung disability, to include COPD, asthma, or bronchitis during active service. 

The Board notes that the Veteran's STRs show that on separation examination in July 1991 his lungs and chest were normal on clinical evaluation, and he denied a medical history of asthma, shortness of breath, cough or pain, or pressure in the chest.

There is no post-service medical evidence suggesting the presence of any lung disorder until many years following the Veteran's discharge from service.  Private medical records in 2003 show that the Veteran reported cough and difficulty breathing; he was diagnosed with refractory bronchitis.  He was also diagnosed with chronic airway obstruction in 2004.  VA medical center (VAMC) records show that he was diagnosed with COPD in 2005.

In response to the Board's April 2013 remand, the Veteran was afforded a VA examination in May 2013 in which the VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that in the Veteran pulmonologist had diagnosed severe, steroid dependent COPD and lung reports indicated bronchiectasis; a relationship to service was not supported by the medical records.  The examiner furthered that the lung issues seemed to commence a decade after service and in the setting of nicotine use.  The medical aspects since June 2007 demonstrated severe obstructive lung disease and bronchiectasis with frequent exacerbations but this did not support a link, directly or indirectly, to service.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a lung disability must fail because the medical evidence does not indicate a connection between a lung disability and service.  That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his lung disabilities are related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The STRs show that the Veteran's lungs were normal at the time of his discharge from service and the probative medical opinion of record is against the claim.  That is, the VA examiner stated that lung issues seemed to commence a decade after service and in the setting of nicotine use.

In sum, the Board has determined that the Veteran's current lung disabilities developed after the Veteran's discharge from service and are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Claim - Rheumatoid Arthritis

The Veteran contends that he incurred rheumatoid arthritis during active service. 

The Veteran is competent to describe symptoms that he experienced during service such as recurrent pain in the joints (relevant of rheumatoid arthritis), as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Board notes no basis in the record upon which to question the credibility of the Veteran.

In response to the Board's remand, the Veteran was afforded a VA examination in May 2013 in which he stated that he had pains in his finger joints while in service (as early as 1988) and that he advised a corpsman thereof who recommended symptomatic treatment.  The VA examiner noted that it was not until 2003 or 2004 that consideration of rheumatoid arthritis appeared in medical records.  The examiner stated that the Veteran appeared highly credible, and his history in relation to corpsman was also credible.  The examiner opined, in giving the Veteran the benefit of the doubt, that it was as likely as not that his earliest rheumatoid symptoms began in the late 1980s during active service.

It is true that there is no contemporaneous documentation of rheumatoid arthritis complaints or diagnoses in service, or in treatment records immediately following discharge from service.  However, the absence of contemporaneous medical evidence is only one factor in determining credibility of lay evidence, and lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The file reflects no credible denials of rheumatoid arthritis since service, and the Board has already determined, based on competent medical opinion, that in-service symptoms occurred.

The totality of the credible and competent evidence of record supports the claim.  Essentially, currently diagnosed rheumatoid arthritis cannot be satisfactorily disassociated from his credible report of rheumatic symptoms in service. Accordingly, service connection is warranted.



ORDER

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), asthma, or bronchitis is denied.

Service connection for rheumatoid arthritis is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


